The indictment against this defendant charged that he did assault Lillian Overcast, a woman, with the intent forcibly to ravish her, etc. The first trial upon this indictment held on December 16, 1921, resulted in a mistrial. On May 9, 1922, he was again put upon trial; the verdict of the jury being "We the jury find the defendant guilty as charged in the indictment." The court rendered judgment in accord with this verdict, and duly sentenced the defendant to imprisonment in the penitentiary for not less than 10 years, nor more than 20 years; from this judgment he appeals. The time for filing a bill of exceptions has expired; the appeal being upon the record proper. There is no error apparent upon the record, and therefore the judgment of the circuit court must be and is affirmed. Affirmed.